 



Exhibit 10.1
EXECUTION VERSION
FIRST AMENDMENT AND CONSENT
          FIRST AMENDMENT AND CONSENT, dated as of June 27, 2006 (this
“Amendment”), with respect to the Credit Agreement, dated as of November 21,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; unless otherwise defined herein, capitalized terms which are
defined in the Credit Agreement are used herein as defined therein), among
Hanover Compressor Company, a Delaware corporation (“Hanover”), Hanover
Compression Limited Partnership, a Delaware limited partnership (“HCLP”; and,
together with Hanover, the “Borrowers”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”), The
Royal Bank of Scotland plc, as syndication agent and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
          WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
make, and have made, certain loans and other extensions of credit to the
Borrowers; and
          WHEREAS, the Borrowers have requested, and, upon this Amendment
becoming effective, the Lenders have agreed, that certain provisions of the
Credit Agreement be amended in the manner provided for in this Amendment;
          NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the
premises contained herein, the parties hereto hereby agree as follows:
SECTION I   AMENDMENTS
     1.1.   Amendments to Section 1.1. (a) Section 1.1 of the Credit Agreement
is hereby amended by inserting the following defined term in appropriate
alphabetical order:
     “Bridge Financing”: the collective reference to (i) any proposed interim
borrowing by Hanover of senior unsecured loans from one or more banks or other
financial institutions, the proceeds of which will be used to finance, in whole
or in part, the redemption or purchase of other Indebtedness of Hanover or HCLP
(the “Original Refinanced Indebtedness”), (ii) any senior unsecured debt
securities of Hanover issued to refinance such Original Refinanced Indebtedness,
and (iii) any senior subordinated Guarantee Obligations of the Indebtedness
described in clauses (i) and (ii) above by HCLP and any one or more of the
Subsidiary Guarantors; and which Indebtedness would not otherwise constitute
“Refinancing Indebtedness” by virtue of clauses (i), (ii), (iv) or (vii) of the
definition thereof, but which either (A) by its terms is convertible into
Indebtedness that will constitute “Refinancing Indebtedness” of the Original
Refinanced Indebtedness or (B) is repaid within 365 days with the proceeds of
Indebtedness that constitutes “Refinancing Indebtedness” of the Original
Refinanced Indebtedness.
     (b) Section 1.1 of the Credit Agreement is hereby further amended by
deleting the term “HCLP” set forth in the definition of “Euro Revolving
Commitment” and substituting in lieu thereof the term “the Borrowers”.

 



--------------------------------------------------------------------------------



 



2

          (c) Section 1.1 of the Credit Agreement is hereby further amended by
deleting the term “HCLP” set forth in the definition of “London Funding Office”
and substituting in lieu thereof the term “the Borrowers”.
          (d) Section 1.1 of the Credit Agreement is hereby further amended by
inserting in clause (vi) of the definition of “Refinancing Indebtedness”
immediately after the phrase “being refinanced” the phrase “(it being understood
that such obligors may have different capacities (e.g., a borrower may become a
guarantor)”.
     1.2.   Amendment to Section 2.1. Section 2.1 of the Credit Agreement is
hereby amended by deleting the term “HCLP” in both places where it appears in
subsection 2.1(b) and in each case substituting in lieu thereof the term “each
Borrower”.
     1.3.   Amendment to Section 2.2. Section 2.2 of the Credit Agreement is
hereby amended by deleting subsection (b) thereof in its entirety and
substituting in lieu thereof the following:
     “(b) Each Borrower may borrow Euro Revolving Loans during the Revolving
Commitment Period on any Business Day; provided, that the relevant Borrower
shall give the Administrative Agent irrevocable notice (which notice must be
received by the Administrative Agent prior to 11:00 A.M., London time three
Business Days prior to the requested Borrowing Date), specifying (i) the amount
to be borrowed, (ii) the requested Borrowing Date and (iii) the length of the
initial Interest Period therefor. Each borrowing of Euro Revolving Loans shall
be in an amount equal to €500,000 or a whole multiple of €100,000 in excess
thereof. Upon receipt of any such notice from the relevant Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender will make the amount of its pro rata share of each Euro
borrowing available to the Administrative Agent for the account of the relevant
Borrower at the London office of the Administrative Agent specified in
Section 11.2 prior to 12:00 noon, London time on the Borrowing Date requested by
relevant Borrower in funds immediately available to the Administrative Agent.
Such borrowing will then be made available to the relevant Borrower by the
Administrative Agent crediting the account of the relevant Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.”
     1.4.   Amendment to Section 3.2. Section 3.2 of the Credit Agreement is
hereby amended by deleting the term “HCLP” set forth in subsection (b) thereof
and substituting in lieu thereof the term “Each Borrower”.
     1.5.   Amendment to Section 3.4. Section 3.4 of the Credit Agreement is
hereby amended by deleting the term “HCLP” set forth in subsection (e) thereof
and substituting in lieu thereof the term “the Borrowers”.
     1.6.   Amendment to Section 3.9. Section 3.9 of the Credit Agreement is
hereby amended by deleting the term “HCLP” in both places in which it appears in
subsection 3.9(b) and in each case substituting in lieu thereof the term “the
relevant Borrower”.
     1.7.   Amendment to Section 7.2. Section 7.2 of the Credit Agreement is
hereby amended by deleting from paragraph (a) the phrase “8.3(u)” and
substituting therefor the phrase “8.3(t)” and the phrase “8.6(g) and (j)” and
substituting therefor the phrase “8.6(g) and (k)”.

 



--------------------------------------------------------------------------------



 



3

     1.8.   Amendment to Section 8.2. Section 8.2 of the Credit Agreement is
hereby amended by inserting the words “any Bridge Financing or” prior to the
phrase “Refinancing Indebtedness” each time such phrase appears in clauses (c),
(h) and (j) of Section 8.2.
     1.9.   Consent to Purchase/Redeem TIDES and TIDES Debentures. Hanover has
notified the Lenders that the TIDES Trust may consider issuing a notice of
redemption to the holders of the TIDES in whole or in part, with the expectation
that when any such notice is issued, as a result thereof, the TIDES will be
converted into common stock of Hanover. In connection therewith, Hanover would
intend to concurrently issue a notice of redemption to the TIDES Trust to redeem
the TIDES Debentures in whole or in part, with the expectation that, as a result
thereof, the TIDES Debentures will be converted into common stock of Hanover
(the foregoing, collectively, the “TIDES Redemption”). The Required Lenders
hereby agree that, notwithstanding the foregoing or any other restriction in the
Credit Agreement, Hanover may, as long as no Default or Event of Default then
exists, consummate the TIDES Redemption, or a series of TIDES Redemptions, and
pay cash consideration (including the proceeds of Revolving Loans) to finance
the TIDES Redemption to the extent the holders of the TIDES do not elect to
convert their TIDES into common stock of Hanover and the TIDES Trust and
correspondingly Hanover are then required to redeem the TIDES for cash, as long
as (a) the aggregate amount of TIDES to be redeemed does not exceed the maximum
amount permitted under applicable Contractual Obligations of Hanover and its
Subsidiaries at the time of the commencement of such TIDES Redemptions, (b) at
the commencement of such TIDES redemptions the per share price of common stock
of Hanover is greater than 110% of the conversion price set forth in the TIDES
Declaration of Trust and the TIDES Indenture and (c) immediately after giving
effect to any such redemption, the sum of (i) aggregate Available Revolving
Commitments of all Revolving Lenders plus (ii) the aggregate amount of cash then
held by Hanover, HCLP and the Restricted Subsidiaries is at least $50,000,000.
SECTION II   MISCELLANEOUS
     2.1.   Conditions to Effectiveness of Amendment. This Amendment shall
become effective as of the date first set forth above upon the Administrative
Agent receiving counterparts of this Amendment duly executed and delivered by
the Borrowers, the other Guarantors, the Administrative Agent, Required Lenders
and, with respect to provisions of this Amendment that permit Hanover to become
a Borrower under the Euro Revolving Facility, each Euro Revolving Lender.
     2.2.   Representations and Warranties. Each Borrower represents and
warrants to the Administrative Agent and the Lenders that as of the effective
date of this Amendment: (a) this Amendment constitutes the legal, valid and
binding obligation of such Credit Party, enforceable against it in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
affecting creditors’ rights generally, by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and an implied
covenant of good faith and fair dealing; and (b) no Default or Event of Default
shall have occurred and be continuing as of the date hereof.
     2.3.   Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
facsimile transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this
Amendment signed by all the parties shall be lodged with the Borrowers and the
Administrative Agent. The execution and delivery of the Amendment by any Lender
shall be binding upon each of its successors and assigns (including transferees
of its commitments and Loans in whole or in part prior to effectiveness hereof)
and binding in respect of all of its commitments and Loans, including any
acquired subsequent to its execution and delivery hereof and prior to the
effectiveness hereof.

 



--------------------------------------------------------------------------------



 



4

     2.4.   Continuing Effect; No Other Amendments. Except to the extent the
Credit Agreement is expressly modified hereby, all of the terms and provisions
of the Credit Agreement and the other Loan Documents are and shall remain in
full force and effect. This Amendment shall constitute a Loan Document.
     2.5.   Payment of Expenses. Each of the Borrowers agrees to pay and
reimburse the Administrative Agent for all of its out-of-pocket costs and
reasonable expenses incurred to date in connection with this Amendment and the
other Loan Documents, including, without limitation, the reasonable fees and
disbursements of legal counsel to the Administrative Agent.
     2.6.   GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[REST OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

             
 
                HANOVER COMPRESSOR COMPANY    
 
           
 
  By:   /S/ LEE E. BECKELMAN    
 
                    Name: Lee E. Beckelman             Title: Vice President –
Chief Financial Officer    
 
                HANOVER COMPRESSION LIMITED PARTNERSHIP    
 
           
 
  By:   /S/ LEE E. BECKELMAN    
 
                    Name: Lee E. Beckelman             Title: Vice President –
Chief Financial Officer    
 
                JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a
Lender    
 
           
 
  By:   /S/ ROBERT TRABAND    
 
                    Name: Robert Traband             Title: Vice President    
 
                THE ROYAL BANK OF SCOTLAND PLC, as Syndication Agent and as a
Lender    
 
           
 
  By:   /S/ MATTHEW MAIN    
 
                    Name: Matthew Main             Title: Managing Director    

Signature Page to Hanover First Amendment

 



--------------------------------------------------------------------------------



 



             
 
                BANK OF AMERICA, N.A., as US Revolving Lender and Euro Revolving
Lender    
 
           
 
  By:   /S/ CLAIRE LIU    
 
                    Name: Claire Liu             Title: Senior Vice President  
 
 
                THE BANK OF NOVA SCOTIA, as US Revolving Lender and Euro
Revolving Lender    
 
           
 
  By:   /S/ V. H. GIBSON    
 
                    Name: V. H. Gibson             Title: Assistant Manager    
 
                CALYON NEW YORK BRANCH, as US Revolving Lender and Euro
Revolving Lender    
 
           
 
  By:   /S/ MICHAEL WILLIS    
 
                    Name: Michael Willis             Title: Vice President    
 
           
 
  By:   /S/ DENNIS E. PETITO    
 
                    Name: Dennis E. Petito             Title: Managing Director
   
 
                CITICORP NORTH AMERICA, INC., as US Revolving Lender and Euro
Revolving Lender    
 
           
 
  By:   /S/ SHIRLEY BURROW    
 
                    Name: Shirely Burrow             Title: Vice President    
 
                CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands
Branch, as US Revolving Lender and Euro Revolving Lender    
 
           
 
  By:   /S/ VANESSA GOMEZ    
 
                    Name: Vanessa Gomez             Title: Vice President    
 
           
 
  By:   /S/ NUPUR KUMAR    
 
                    Name: Nupur Kumar             Title: Associate    

Signature Page to Hanover First Amendment

 



--------------------------------------------------------------------------------



 



             
 
                DEUTSCHE BANK AG, NEW YORK BRANCH, as US Revolving Lender and
Euro Revolving Lender    
 
           
 
  By:   /S/ SAAD IQBAL    
 
                    Name: Saad Iqbal             Title: Vice President    
 
           
 
  By:   /S/ EVELYN THIERRY    
 
                    Name: Evelyn Thierry             Title: Vice President    
 
                FORTIS CAPITAL CORP., as US Revolving Lender and Euro Revolving
Lender    
 
           
 
  By:   /S/ JOHN W. DEEGAN    
 
                    Name: John W. Deegan             Title: Senior Vice
President    
 
           
 
  By:   /S/ C. TOBIAS BACKER    
 
                    Name: C. Tobias Backer             Title: Senior Vice
President    
 
                MORGAN STANLEY BANK, as US Revolving Lender and Euro Revolving
Lender    
 
           
 
  By:   /S/ DANIEL TWENGE    
 
                    Name: Daniel Twenge             Title: Vice President    
 
                NATEXIS BANQUES POPULARES, as US Revolving Lender    
 
           
 
  By:   /S/ DANIEL PAYER    
 
                    Name: Daniel Payer             Title: Vice President    
 
           
 
  By:   /S/ TIMOTHY L. POLVADO    
 
                    Name: Timothy L. Polvado             Title: Vice President
and Group Manager    
 
                NATIONAL CITY BANK, as US Revolving Lender and Euro Revolving
Lender    
 
           
 
  By:   /S/ STEPHEN MONTO    
 
                    Name: Stephen Monto             Title: Vice President    

Signature Page to Hanover First Amendment

 



--------------------------------------------------------------------------------



 



             
 
                SUNTRUST BANK, as US Revolving Lender and Euro Revolving Lender
   
 
           
 
  By:   /S/ JOSEPH M. MCCREERY    
 
                    Name: Joseph M. McCreery             Title: Director    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION, as US Revolving Lender and
Euro Revolving Lender    
 
           
 
  By:   /S/ CHRIS HEWITT    
 
                    Name: Chris Hewitt             Title: Vice President        
      WELLS FARGO BANK, N.A., as US Revolving Lender and Euro Revolving Lender  
 
 
           
 
  By:   /S/ PHILIP C. LAUINGER III    
 
                    Name: Philip C. Lauinger III             Title: Vice
President    

Signature Page to Hanover First Amendment

 



--------------------------------------------------------------------------------



 



          THE UNDERSIGNED GUARANTORS HEREBY CONSENT AND AGREE TO THE FOREGOING
AMENDMENT AS OF THE DATE HEREOF.

     
 
  EQUITY LEASING CORPORATION
 
  ENERGY TRANSFER – HANOVER VENTURES L.P.
 
  HANOVER ASIA, INC.
 
  HANOVER AUSTRALIA, L.L.C.
 
  HANOVER COLOMBIA LEASING, LLC
 
  HANOVER COMPRESSED NATURAL GAS SERVICES, LLC
 
  HANOVER COMPRESSOR NIGERIA, INC.
 
  HANOVER COMPRESSION GENERAL HOLDINGS LLC
 
  HANOVER ECUADOR L.L.C.
 
  HANOVER GENERAL ENERGY TRANSFER, LLC
 
  HANOVER IDR, INC.
 
  HANOVER LIMITED ENERGY TRANSFER, LLC
 
  HANOVER PARTNERS NIGERIA LLC
 
  HANOVER SPE L.L.C.
 
  HANOVER/TRINIDAD, L.L.C.
 
  HC CAYMAN LLC
 
  HC LEASING, INC.
 
  HCL COLOMBIA, INC.
 
  KOG, INC.
 
  NIGERIAN LEASING, LLC
 
  SOUTHWEST INDUSTRIES, INC.

             
 
           
 
  By:   /S/ LEE E. BECKELMAN    
 
           
 
      Name: Lee E. Beckelman    
 
      Title: Vice President & Treasurer    
 
                HANOVER HL HOLDINGS, LLC         HANOVER HL, LLC    
 
           
 
  By:   /S/ CHARLES R. SCOTT    
 
           
 
      Name: Charles R. Scott    
 
      Title: Manager    

Signature Page to Hanover First Amendment

 